Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 4, 6, 7, 19, 20, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 10,841,059 in view of Bauer 20060036894.

Regarding claims 1, 19, Park receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more a plurality of SRS resources;
 and transmitting one or more SRSs using the SRS resources of the plurality of one or more SRS resources (claim 1). 

Park is silent on receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more a plurality of SRS resources.
	Bauer teaches a field indicating active/inactive resources ([0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Park receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more a plurality of SRS resources, as suggested by Bauer. This modification would benefit the system by enabling the system to inform the UE which SRS resources are active/inactive in a dynamic environment wherein the SRS resources may change between active/inactive.

	Regarding claims 2 and 20, the signaling applies to periodic SRS resources sets (col. 51 lines 34-49), and aperiodic SRS resources sets (claim 1); or
the signaling is received when a number of the one or more SRS resources within the one or more SRS resource sets, or across all the SRS resource sets, is above a threshold.
Although Park is silent on semi-persistent SRS resources sets, this would have been an obvious modification.


Regarding claims 4 and 22, the signaling comprises a media access control control element (MAC CE) (Park: claim 6); and
the one or more SRS resource sets comprise one or more aperiodic SRS resource sets (Park: claim 1).

Regarding claims 6, 24, Park teaches receiving, in the signaling, an indication of a slot offset update for a specific SRS resource set in the one or more aperiodic SRS resource sets, wherein the slot offset update indicates an offset in a number of slots between a triggering of downlink control information (DCI) and transmission of one or more SRSs corresponding to the specific SRS resource set (Park: claim 1).

Regarding claims 7, 25, wherein the slot offset update only applies to the specific SRS resource set but not to other SRS resources sets of the one or more SRS resource sets (Park: claim 1).

Regarding claim 8, updating, based on the slot offset update, a slot offset for the specific SRS resource set without updating other SRS resource set parameters (Park: claim 1).

Claims 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Bauer in view of Guo US 20190190582.

Regarding claim 3, 21, the combination teaches the signaling comprises a media access control control element (MAC CE) (Park: claim 6).
The combination is silent on the field comprises an N-bit field in the MAC CE, wherein N comprises a number of SRS resources of the plurality SRS resources in the one or more SRS resource sets.  
Guo teaches the UE is indicated the number of SRS resources in a particular SRS resource set ([0292]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the field comprises an N-bit field in the MAC CE, wherein N comprises a number of the SRS resources in the one or more SRS resource sets, as suggested by Guo. This modification would benefit the system by identifying the SRS resources.

Claim 9, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Bauer as applied to claims 1, 19 above, in view Liu US 20190109679.
The combination is silent on the signaling comprises a media access control control element (MAC CE) and further comprising:
receiving, in the signaling, an indication indicating an updated identifier (ID) of a channel state information reference signal (CSI-RS) associated with a specific SRS resource set of the one or more SRS resource sets.
	Liu teaches the signaling comprises a media access control control element (MAC CE) and further comprising:
receiving, in the signaling, an indication indicating an updated identifier (ID) of a channel state information reference signal (CSI-RS) associated with a specific SRS resource set of the one or more SRS resource sets ([0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by signaling comprises a media access control control element (MAC CE) and further comprising: receiving, in the signaling, an indication indicating an updated identifier (ID) of a channel state information reference signal (CSI-RS) associated with a specific SRS resource set of the one or more SRS resource sets, as shown by Liu. This modification would benefit the system by mapping the CSI-RS) associated with a specific SRS resource set.

Claims 1, 4, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 20190174466 in view of Bauer 20060036894.

Regarding claims 1, 19, Zhang teaches receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more a plurality of SRS resources;
 	and transmitting one or more SRSs using the SRS resources of the plurality of one or more SRS resources ([0295, 0302 0316]). Examiner corresponds a SRS resource set of the instant application with the plurality of SRS resources of the reference. 

Zhang is silent on receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more a plurality of SRS resources.
	Bauer teaches a field indicating active/inactive resources ([0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zhang receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more a plurality of SRS resources, as suggested by Bauer. This modification would benefit the system by enabling the system to inform the UE which SRS resources are active/inactive in a dynamic environment wherein the SRS resources may change between active/inactive.

Regarding claims 4, 22, Zhang teaches the signaling comprises a media access control control element (MAC CE) ([0043]); and
the one or more SRS resource sets comprise one or more aperiodic SRS resource sets (Zhang: [0003]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 27 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seo 20130315192.

Regarding claims 12 and 27, Seo teaches a method for wireless communication by a user equipment (UE), comprising:

receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises a plurality of one or more SRS resources;
receiving signaling comprising an indication of one or more updated parameters a specific SRS resource set in the one or more SRS resource sets, wherein the one or more updated parameters comprise at least one of:
a slot offset update for the specific SRS resource set in the one or more SRS resource sets ([0113]); or an updated identifier (ID) of a channel state information reference signal (CSI-RS) for the specific SRS resource set of the one or more SRS resource sets; and
transmitting one or more SRSs according to the one or more updated parameters ([0113]). 

Claim(s) 12, 13, 15-17, 27, 28, and 30 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park.

Regarding claims 12 and 27, Park teaches a method for wireless communication by a user equipment (UE), comprising:

receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises a plurality of one or more SRS resources;
receiving signaling comprising an indication of one or more updated parameters a specific SRS resource set in the one or more SRS resource sets, wherein the one or more updated parameters comprise at least one of:
a slot offset update for the specific SRS resource set in the one or more SRS resource sets (claim 1); or an updated identifier (ID) of a channel state information reference signal (CSI-RS) for the specific SRS resource set of the one or more SRS resource sets; and
transmitting one or more SRSs according to the one or more updated parameters (claim 1). 

Regarding claims 13 and 28, the signaling comprises a media access control control element (MAC CE) (claim 6).

Regarding claim 15 and 30, Park teaches the one or more SRS resource sets comprise one or more aperiodic SRS resource sets (col. 2 lines 26-28, claim 1); and
the slot offset update indicates an offset in a number of slots between a triggering of downlink control information (DCI) and transmission of one or more SRSs corresponding to the specific SRS resource set (claim 1).


Regarding claim 16, the slot offset update only applies to the specific SRS resource set but not to other SRS resources sets of the one or more SRS resource sets (claim 1).

Regarding claim 17, updating, based on the slot offset update, a slot offset for the specific SRS resource set without updating other SRS resource set parameters (claim 1). 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 14 above, and further in view of Liu.

Park is silent on updating the ID of the CSI-RS corresponding to the specific SRS resource set without updating other SRS resource set parameters.
Liu teaches updating the ID of the CSI-RS corresponding to the specific SRS resource set without updating other SRS resource set parameters ([0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Park updating the ID of the CSI-RS corresponding to the specific SRS resource set without updating other SRS resource set parameters, as shown by Liu. This modification would benefit the system by mapping the CSI-RS to the specific SRS resource set.

Prior Art of Record

20190297603 plurality of SRS resource sets [0246, 0251]; plurality of resources in each resource set [0251] and slot offset [0246, 0251] (note offset is for members of the set): see also 20190349964 [0515]

Allowable Subject Matter
Claims 5, 10, 11, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476